                                                              United States Bankruptcy Court
                                                                    District of Arizona
In re:                                                                                                                 Case No. 20-10076-MCW
STEPHANIE SUSAN ROSENTHAL                                                                                              Chapter 7
       Debtor(s)
                                                     CERTIFICATE OF NOTICE
District/off: 0970-2                                                  User: brennerc                                                              Page 1 of 3
Date Rcvd: Dec 14, 2020                                               Form ID: 318                                                              Total Noticed: 37
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.

++               Addresses marked '++' were redirected to the recipient's preferred mailing address pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.P.2002(g)(4).

+++              Addresses marked '+++' were redirected to the recipient's preferred mailing address pursuant to 11 U.S.C. 342(e).


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Dec 16, 2020:
Recip ID                Recipient Name and Address
db                    + STEPHANIE SUSAN ROSENTHAL, 18031 N 3RD STREET, PHOENIX, AZ 85022-1512
16215979                AMERICAN FIRST FINANCE, C/O BECKET AND LEE LLP, PO BOX 3002, MALVERN PA 19355-0702
16205531              + Aaron's Sales & Lease, Attn: Bankruptcy, Po Box 100039, Kennesaw GA 30156-9239
16205532              + American First Finance, Attn: Bankruptcy, Po Box 565848, Dallas TX 75356-5848
16205533              + Banner Health, PO Box 42008, Phoenix AZ 85080-2008
16205541              + Everest Self Storage, 1025 E Bell Road, Phoenix AZ 85022-2648
16205542             ++ FOCUS RECEIVABLES MANAGEMENT LLC, 1130 NORTHCHASE PARKWAY STE 150, MARIETTA GA 30067-6429 address
                        filed with court:, Focus Receivables Management, LLC, 1130 Northchase Parkway, Suite 150, Marietta GA 30067
16205544              + Grace Beard, 18031 N 3rd Street, Phoenix AZ 85022-1512
16205546              + Landlord, 10030 N 43rd Avenue #1063, Glendale AZ 85302-2753
16205547              + Lawgistic Partners AZ, 7641 E Gray Rd, Ste 2B, Scottsdale AZ 85260-3425
16205548              + LendingClub, Attn: Bankruptcy, 595 Market St, Ste 200, San Francisco CA 94105-2807
16205549              + Lippman Recupero, LLC, 1325 N Wilmot Rd 3rd Floor, Tucson AZ 85712-5166
16205550              + OSLA/Dept of Ed, Attn: Bankruptcy, Po Box 18475, Oklahoma City OK 73154-0475
16205551              + Prime Acceptance Corp, Attn: Bankruptcy, Po Box 768, Sandy UT 84091-0768
16205555              + Sunbit, Inc, 10940 Wilshire Blvd, Los Angeles CA 90024-3943
16205559              + Valley Collection Service, Attn: Bankruptcy, 17431 N 71st Dr, Ste 104, Glendale AZ 85308-8598

TOTAL: 16

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                 Notice Type: Email Address                                     Date/Time                 Recipient Name and Address
tr                     + EDI: BRAMACKENZIE.COM
                                                                                        Dec 15 2020 04:28:00      ROBERT A. MACKENZIE, 2001 E. CAMPBELL
                                                                                                                  AVE., SUITE 200, PHOENIX, AZ 85016-5574
smg                       EDI: AZDEPREV.COM
                                                                                        Dec 15 2020 04:28:00      AZ DEPARTMENT OF REVENUE,
                                                                                                                  BANKRUPTCY & LITIGATION, 1600 W.
                                                                                                                  MONROE, 7TH FL., PHOENIX, AZ 85007-2650
cr                        EDI: ATLASACQU
                                                                                        Dec 15 2020 04:28:00      Atlas Acquisitions LLC, 492C Cedar Lane, Ste
                                                                                                                  442, Teaneck, NJ 07666
16254308                  EDI: ATLASACQU
                                                                                        Dec 15 2020 04:28:00      Atlas Acquisitions LLC, on behalf of UHG I LLC,
                                                                                                                  492C Cedar Lane, Ste 442, Teaneck, NJ 07666
16205534                  Email/Text: BANKRUPTCY@BELLCO.ORG
                                                                                        Dec 15 2020 00:31:00      Bellco Credit Union, Pob 6611, Greenwood
                                                                                                                  Village CO 80155
16205535               + EDI: CITICORP.COM
                                                                                        Dec 15 2020 04:28:00      Big O Tires, Attn: Bankruptcy Dept, Po Box 6497,
                                                                                                                  Sioux Falls SD 57117-6497
16205536               + Email/Text: bankruptcy@cavps.com
                                                                                        Dec 15 2020 00:32:00      Cavalry Portfolio Services, 500 Summit Lake,
                                                                                                                  Suite 400, Valhalla NY 10595-2322
16205538               + EDI: WFNNB.COM
                                                                                        Dec 15 2020 04:28:00      Comenity Bank/Victoria Secret, Attn: Bankruptcy,
                                                                                                                  Pob 182125, Columbus OH 43218-2125
16205539                  Email/Text: dstringer@desertwestobgyn.com



        Case 2:20-bk-10076-MCW Doc 16 Filed 12/14/20 Entered 12/16/20 23:13:40                                                                       Desc
                             Imaged Certificate of Notice Page 1 of 5
District/off: 0970-2                                               User: brennerc                                                         Page 2 of 3
Date Rcvd: Dec 14, 2020                                            Form ID: 318                                                         Total Noticed: 37
                                                                                   Dec 15 2020 00:30:00     Dessert West OBGYN, 5601 W Eugie Ave Ste
                                                                                                            100, Glendale AZ 85304
16205540              + EDI: WFFC.COM
                                                                                   Dec 15 2020 04:28:00     Dillard?s Card Services/Wells Fargo Bank, Attn:
                                                                                                            Bankruptcy, Po Box 10347, Des Moines IA
                                                                                                            50306-0347
16205543              + Email/Text: bankruptcy@gatewayloan.com
                                                                                   Dec 15 2020 00:32:00     Gateway Mortgage Grp, Attn: Bankruptcy Dept.,
                                                                                                            244 S Gateway Place, Jenks OK 74037-3460
16205537                 EDI: JPMORGANCHASE
                                                                                   Dec 15 2020 04:28:00     Chase Card Services, Attn: Bankruptcy, Po Box
                                                                                                            15298, Wilmington DE 19850
16205545              + Email/Text: PBNCNotifications@peritusservices.com
                                                                                   Dec 15 2020 00:30:00     Kohls/Capital One, Attn: Credit Administrator, Po
                                                                                                            Box 3043, Milwaukee WI 53201-3043
16205548              + EDI: LENDNGCLUB
                                                                                   Dec 15 2020 04:28:00     LendingClub, Attn: Bankruptcy, 595 Market St,
                                                                                                            Ste 200, San Francisco CA 94105-2807
16206697              + EDI: PRA.COM
                                                                                   Dec 15 2020 04:28:00     PRA Receivables Management, LLC, PO Box
                                                                                                            41021, Norfolk, VA 23541-1021
16205552              + Email/PDF: resurgentbknotifications@resurgent.com
                                                                                   Dec 15 2020 02:44:45     Resurgent Capital Services, Attn: Bankruptcy, Pob
                                                                                                            10497, Greenville SC 29603-0497
16205553                 Email/Text: bankruptcy@snapfinance.com
                                                                                   Dec 15 2020 00:29:00     Snap Finance, PO Box 26561, Salt Lake City UT
                                                                                                            84126
16205554              + EDI: STFM.COM
                                                                                   Dec 15 2020 04:28:00     State Farm Bank, Attn: Bankruptcy, Po Box 3298,
                                                                                                            Milwaukee WI 53201-3298
16205556              + EDI: RMSC.COM
                                                                                   Dec 15 2020 04:28:00     Synchrony/Ashley Furniture Homestore, Attn:
                                                                                                            Bankruptcy, Po Box 965060, Orlando FL
                                                                                                            32896-5060
16205557              + EDI: USBANKARS.COM
                                                                                   Dec 15 2020 04:28:00     U.S. Bancorp, Attn: Bankruptcy, 800 Nicollet
                                                                                                            Mall, Minneapolis MN 55402-7014
16205558              + EDI: USBANKARS.COM
                                                                                   Dec 15 2020 04:28:00     Us Bank Home Mortgage, Attn: Bankruptcy, 4801
                                                                                                            Frederica St, Owensboro KY 42301-7441
16205561              + Email/Text: ebn@wfcorp.com
                                                                                   Dec 15 2020 00:33:00     Williams & Fudge, Inc., Attn: Bankruptcy, 300
                                                                                                            Chatham Avenue, Rock Hill SC 29730-4986

TOTAL: 22


                                                    BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID        Bypass Reason Name and Address
16205560                      Vantage West Credit Un
cr              *P+++         AMERICAN FIRST FINANCE, C/O BECKET AND LEE LLP, PO BOX 3002, MALVERN, PA 19355-0702
cr              *+            PRA Receivables Management, LLC, PO Box 41021, Norfolk, VA 23541-1021

TOTAL: 1 Undeliverable, 2 Duplicate, 0 Out of date forwarding address


                                                   NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Dec 16, 2020                                        Signature:           /s/Joseph Speetjens


       Case 2:20-bk-10076-MCW Doc 16 Filed 12/14/20 Entered 12/16/20 23:13:40                                                                Desc
                            Imaged Certificate of Notice Page 2 of 5
District/off: 0970-2                                             User: brennerc                                                         Page 3 of 3
Date Rcvd: Dec 14, 2020                                          Form ID: 318                                                         Total Noticed: 37



                                CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on December 14, 2020 at the address(es) listed
below:
Name                            Email Address
ROBERT A. MACKENZIE
                                ram@ramlawltd.com az26@ecfcbis.com

THOMAS ADAMS MCAVITY
                                on behalf of Debtor STEPHANIE SUSAN ROSENTHAL documents@phxfreshstart.com tom@phxfreshstart.com

U.S. TRUSTEE
                                USTPRegion14.PX.ECF@USDOJ.GOV


TOTAL: 3




       Case 2:20-bk-10076-MCW Doc 16 Filed 12/14/20 Entered 12/16/20 23:13:40                                                             Desc
                            Imaged Certificate of Notice Page 3 of 5
Information to identify the case:
Debtor 1              STEPHANIE SUSAN ROSENTHAL                                   Social Security number or ITIN   xxx−xx−6739
                      First Name   Middle Name   Last Name                        EIN    _ _−_ _ _ _ _ _ _
Debtor 2                                                                          Social Security number or ITIN _ _ _ _
                      First Name   Middle Name   Last Name
(Spouse, if filing)
                                                                                  EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court District of Arizona

Case number: 2:20−bk−10076−MCW



Order of Discharge                                                                                                           12/15


IT IS ORDERED: A discharge under 11 U.S.C. § 727 is granted to:

           STEPHANIE SUSAN ROSENTHAL
           fka STEPHANIE STEVENS


           12/14/20                                                       By the court: Madeleine C. Wanslee
                                                                                        United States Bankruptcy Judge


Explanation of Bankruptcy Discharge in a Chapter 7 Case

This order does not close or dismiss the case,                           This order does not prevent debtors from paying
and it does not determine how much money, if                             any debt voluntarily or from paying reaffirmed
any, the trustee will pay creditors.                                     debts according to the reaffirmation agreement.
                                                                         11 U.S.C. § 524(c), (f).
Creditors cannot collect discharged debts
This order means that no one may make any                                Most debts are discharged
attempt to collect a discharged debt from the                            Most debts are covered by the discharge, but not
debtors personally. For example, creditors                               all. Generally, a discharge removes the debtors'
cannot sue, garnish wages, assert a deficiency,                          personal liability for debts owed before the
or otherwise try to collect from the debtors                             debtors' bankruptcy case was filed.
personally on discharged debts. Creditors cannot
contact the debtors by mail, phone, or otherwise                         Also, if this case began under a different chapter
in any attempt to collect the debt personally.                           of the Bankruptcy Code and was later converted
Creditors who violate this order can be required                         to chapter 7, debts owed before the conversion
to pay debtors damages and attorney's fees.                              are discharged.
However, a creditor with a lien may enforce a                            In a case involving community property: Special
claim against the debtors' property subject to that                      rules protect certain community property owned
lien unless the lien was avoided or eliminated.                          by the debtor's spouse, even if that spouse did
For example, a creditor may have the right to                            not file a bankruptcy case.
foreclose a home mortgage or repossess an
automobile.

                                                                                        For more information, see page 2 >




Official Form 318                                            Order of Discharge                               page 1



   Case 2:20-bk-10076-MCW Doc 16 Filed 12/14/20 Entered 12/16/20 23:13:40                                                  Desc
                        Imaged Certificate of Notice Page 4 of 5
Some debts are not discharged                             Also, debts covered by a valid reaffirmation
Examples of debts that are not discharged are:            agreement are not discharged.

     ♦ debts that are domestic support                    In addition, this discharge does not stop
       obligations;                                       creditors from collecting from anyone else who is
                                                          also liable on the debt, such as an insurance
                                                          company or a person who cosigned or
     ♦ debts for most student loans;                      guaranteed a loan.


     ♦ debts for most taxes;
                                                           This information is only a general summary
     ♦ debts that the bankruptcy court has                 of the bankruptcy discharge; some
       decided or will decide are not discharged           exceptions exist. Because the law is
       in this bankruptcy case;                            complicated, you should consult an
                                                           attorney to determine the exact effect of the
                                                           discharge in this case.
     ♦ debts for most fines, penalties,
       forfeitures, or criminal restitution
       obligations;

     ♦ some debts which the debtors did not
       properly list;


     ♦ debts for certain types of loans owed to
       pension, profit sharing, stock bonus, or
       retirement plans; and


     ♦ debts for death or personal injury caused
       by operating a vehicle while intoxicated.




Official Form 318                             Order of Discharge                           page 2



  Case 2:20-bk-10076-MCW Doc 16 Filed 12/14/20 Entered 12/16/20 23:13:40                            Desc
                       Imaged Certificate of Notice Page 5 of 5
